 

Exhibit 10.1

  

AMENDMENT TO PLAN SUPPORT AGREEMENT

  

THIS AMENDMENT dated as of November 23, 2016 (this “Amendment”) is entered into
by and among:

 

(i) CHC Group Ltd. (the “Company”);

 

(ii) the undersigned beneficial holders, or investment advisors or managers for
the account of such beneficial holders together with their respective successors
and permitted assigns (each, a “Plan Sponsor” and, collectively, the “Plan
Sponsors”), of the 9.25% Senior Secured Notes due 2020 issued under that certain
Indenture, dated as of October 4, 2010, by and among CHC Helicopter S.A., as
issuer, each of the guarantors named therein, HSBC Corporate Trustee Company
(UK) Limited, as collateral agent, and The Bank of New York Mellon, as indenture
trustee;

 

(iv) the Official Committee of Unsecured Creditors (the “UCC”);1

 

(v) The Milestone Aviation Group Limited (“Milestone”);

 

(vi) Marble Ridge Capital L.P. (“Marble Ridge”) as a beneficial holder (or an
investment advisor to or manager for the account of such a holder) of 9.375%
Senior Notes due 2021, issued by CHC Helicopter S.A. pursuant to that certain
indenture, dated as of May 13, 2013, by and among CHC Helicopter S.A., as
issuer, each of the guarantors named therein and Law Debenture Trust Company, as
successor trustee; and

 

(vii) Solus Alternative Asset Management LP (“Solus” and, together with Marble
Ridge, the “Individual Creditor Parties”) as a beneficial holder (or an
investment advisor to or manager for the account of such a holder) of Unsecured
Notes.

 

The Company, the Plan Sponsors, the UCC, Milestone and the Individual Creditor
Parties are referred to herein as the “Amendment Parties” and each individually
as an “Amendment Party.” Capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto in the PSA (as defined below).

 

RECITALS

 

WHEREAS, the Amendment Parties (together with certain other parties) entered
into that certain Plan Support Agreement dated as of October 11, 2016 (as
amended, supplemented or otherwise modified from time to time, the “PSA”);

 



 



1 The capitalized term “UCC” does not apply to the members of the UCC in their
individual capacities. All members of the UCC reserve and retain their
individual rights, whatever they may be, with respect to this Amendment and any
motions filed before the Bankruptcy Court. For the avoidance of doubt, the
obligations set forth in this Amendment shall be construed to bind any
individual member of the UCC only if such member has separately executed this
Amendment or a Joinder Agreement in its individual capacity.

 

 

 

  

WHEREAS, the Amendment Parties wish to amend certain provisions of the PSA; and

 

WHEREAS, the Amendment Parties wish to take such actions necessary to give
effect to such amendments.

 

AMENDMENTS

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and in the PSA, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the Amendment Parties agree as follows:

 

Section 1. Amendments.

 

(a)           Subsections (A) and (F) of Section 6(a)(ii) of the PSA are hereby
amended and restated in their entirety as follows:

 

“(A)           obtain entry of the PSA Approval Order by the Bankruptcy Court by
no later than the earlier of (i) December 21, 2016 and (ii) prior to the start
of the hearing for approval of the Disclosure Statement;”

 

“(F)            obtain the entry by the Bankruptcy Court of the Final Cash
Collateral Order by no later than December 21, 2016, which order is in all
respects reasonably acceptable to the CHC Parties, Plan Sponsors and the UCC;”

 

Section 2. Effectiveness. This Amendment shall become effective and binding on
the Amendment Parties in accordance with the terms of the PSA upon the execution
and delivery by the Company, the Requisite Plan Sponsors, the UCC, Milestone and
the Individual Creditor Parties of an executed signature page hereto; provided,
however, the Company, the Requisite Plan Sponsors and the UCC expressly reserve
all rights, and take no position, with respect to whether the consent of the
Individual Creditor Parties is required pursuant to Section 10 of the PSA in
order for this Amendment to become effective and binding.

 

Section 3. Miscellaneous.

 

3.1           Except as specifically set forth herein, the terms of the PSA
shall remain in full force and effect and are hereby ratified and confirmed.

 

3.2           This Amendment may be executed in several counterparts, each of
which shall be deemed to be an original, and all of which together shall be
deemed to be one and the same agreement. Execution copies of this Amendment
delivered by facsimile, PDF or otherwise shall be deemed to be an original for
the purposes of this paragraph.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the Amendment Parties have caused this Amendment to be duly
executed and delivered as of the day and year first written above.

 

  COMPANY       CHC Group Ltd.         By: /s/ Hooman Yazhari     Name: Hooman
Yazhari     Title: Senior Vice President, Legal, &
   Administration

 

[ Signature Page to Amendment to PSA ]

 

 

 

  

REQUISITE PLAN SPONSORS

 

ALLIANCEBERNSTEIN L.P.
on behalf of its discretionary accounts         By: /s/ Robert Schwartz        
Name: Robert Schwartz         Title: Senior Vice President  

 

Future Fund Board of Guardians
By: Bain Capital Credit, LP, as Investment Manager           By: /s/ Andrew S.
Viens         Name: Andrew S. Viens         Title: Executive Vice President  

 

Sankaty Credit Opportunities (F), L.P         By: /s/ Andrew S. Viens        
Name: Andrew S. Viens         Title: Executive Vice President  

 

[ Signature Page to Amendment to PSA ]

 



 

 

 

Sankaty Credit Opportunities V AIV II (Master), L.P.         By: /s/ Andrew S.
Viens         Name: Andrew S. Viens         Title: Executive Vice President  

 

Sankaty Credit Opportunities VI-A, L.P.         By: /s/ Andrew S. Viens        
Name: Andrew S. Viens         Title: Executive Vice President  

 

Sankaty Credit Opportunities VI-B (Master), L.P.         By: /s/ Andrew S. Viens
        Name: Andrew S. Viens         Title: Executive Vice President  

 

[ Signature Page to Amendment to PSA ]

 



 

 

 

Sankaty Managed Account (CalPERS), L.P.       By: /s/ Andrew S. Viens        
Name: Andrew S. Viens         Title: Executive Vice President  

 

Bain Capital High Income Partnership, L.P.         By: /s/ Andrew S. Viens      
  Name: Andrew S. Viens         Title: Executive Vice President  

 

Sankaty Managed Account (E), L.P.         By: /s/ Andrew S. Viens         Name:
Andrew S. Viens         Title: Executive Vice President  

 

Sankaty Managed Account (FSS), L.P.         By: /s/ Andrew S. Viens        
Name: Andrew S. Viens         Title: Executive Vice President  

 

[ Signature Page to Amendment to PSA ]

 



 

 

 

Sankaty Managed Account (PSERS), L.P.       By: /s/ Andrew S. Viens        
Name: Andrew S. Viens         Title: Executive Vice President         Sankaty
Managed Account (TCCC), L.P.       By: /s/ Andrew S. Viens         Name: Andrew
S. Viens         Title: Executive Vice President  

 

Sankaty Rio Grande FMC, L.P.         By: /s/ Andrew S. Viens         Name:
Andrew S. Viens         Title: Executive Vice President  

 

[ Signature Page to Amendment to PSA ]

 



 

 

  

Sears Holdings Pension Trust
By: Bain Capital Credit, LP, as Investment Manager           By: /s/ Andrew S.
Viens         Name: Andrew S. Viens         Title: Executive Vice President    
    Sankaty Credit Opportunities VI-EU (Master), L.P.       By: /s/ Andrew S.
Viens         Name: Andrew S. Viens         Title: Executive Vice President  

 

Sankaty Credit Opportunities VI-G, L.P.           By: /s/ Andrew S. Viens      
  Name: Andrew S. Viens         Title: Executive Vice President         Los
Angeles County Employees Retirement Association
By: Bain Capital Credit, LP, as Manager       By: /s/ Andrew S. Viens        
Name: Andrew S. Viens         Title: Executive Vice President  

 

[ Signature Page to Amendment to PSA ]

 



 

 

 

American Century Capital Portfolios, Inc. – AC Alternatives Income Fund
By: Bain Capital Credit, LP, as Subadvisor         By: /s/ Andrew S. Viens      
  Name: Andrew S. Viens         Title: Executive Vice President  

 

Carl Marks Strategic Investments, L.P.           By: /s/ James F. Wilson        
Name: James F. Wilson         Title: Managing Member  

 

Carl Marks Strategic Opportunities Fund II, L.P.       By: /s/ James F. Wilson  
      Name: James F. Wilson         Title: Managing Member        

 [ Signature Page to Amendment to PSA ]

 



 

 

 



Tennenbaum Special Situations IX-O, LP
By: Tennenbaum Capital Partners, LLC
Its: Investment Manager           By: /s/ David Hollander         Name: David
Hollander         Title: Managing Partner  

 

Tennenbaum Special Situations Fund IX-C, LP
By: Tennenbaum Capital Partners, LLC
Its: Investment Manager             By: /s/ David Hollander         Name: David
Hollander         Title: Managing Partner  

 

Tennenbaum Special Situations Fund IX, LLC
By: Tennenbaum Capital Partners, LLC
Its: Investment Manager             By: /s/ David Hollander         Name: David
Hollander         Title: Managing Partner  

 

[ Signature Page to Amendment to PSA ]

 

 

 

  

Tennenbaum Opportunities Fund, VI, LLC
By: Tennenbaum Capital Partners, LLC
Its: Investment Manager         By: /s/ David Hollander         Name: David
Hollander         Title: Managing Partner         Tennenbaum Special Situations
IX-S, LP
By: Tennenbaum Capital Partners, LLC
Its: Investment Manager         By: /s/ David Hollander         Name: David
Hollander         Title: Managing Partner  

 

Wayzata Opportunities Fund III, L.P.
By: WOF III GP, L.P., its General Partner
By: WOF III GP, LLC, its General Partner         By: /s/ Mary Burns        
Name: Mary Burns         Title: Authorized Signatory  

  

[ Signature Page to Amendment to PSA ]

 



 

 

 

Wayzata Opportunities Fund Offshore III, L.P.
By: Wayzata Offshore GP III, LLC, its General Partner           By: /s/ Mary
Burns         Name: Mary Burns         Title: Authorized Signatory  

 

[ Signature Page to Amendment to PSA ]

 

 

 

 

UCC

 

Official Committee of Unsecured Creditors

 

  /s/ Douglas H. Mannal       Douglas H. Mannal       Counsel to the UCC  

 

[ Signature Page to Amendment to PSA ]

 

 

 

 

INDIVIDUAL CREDITOR PARTIES       Marble Ridge Capital L.P.         By: /s/ Dan
Kamensky         Name: Dan Kamensky         Title: Managing Partner  

 

[ Signature Page to Amendment to PSA ]

 



 

 

 



Solus Alternative Asset Management LP         By: /s/ C.J. Lanktree        
Name: C.J. Lanktree         Title: Partner  



 

[ Signature Page to Amendment to PSA ]

 

 

 

 

MILESTONE         The Milestone Aviation Group Limited         By: /s/ Mark
England         Name: Mark England         Title: Assistant Secretary        
Location: Dublin, Ireland  

 

[ Signature Page to Amendment to PSA ]

 



 

 